979 F.2d 215
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.In re Ralph Roger BERGMAN.Ralph R. BERGMAN, Petitioner,v.DEPARTMENT OF COMMERCE, Respondent.
Misc. No. 347.
No. 92-3490.
United States Court of Appeals, Federal Circuit.
Aug. 24, 1992.

MOTIONS DENIED.
ON MOTION
LOURIE, Circuit Judge.

ORDER

1
Ralph Roger Bergman submits a "motion for an extraordinary writ" requesting that the court (1) deny the government the privilege of pleading under "assumption of truth" in opposing Bergman's present appeal no. 92-3490, (2) deny the government the privilege of invoking sovereign immunity in 92-3490, and (3) deny the government the use of "prior litigation victories."


2
Bergman's submission is not an "extraordinary writ," as that procedure is not appropriate when a matter may be reviewed in the context of an ordinary, contemporaneous appeal.   Moses H. Cone Hospital v. Mercury Constr.  Corp., 460 U.S. 1, 8 n. 6 (1983).   Accordingly, Bergman's requests are being treated as motions within the context of appeal no. 92-3490.


3
Bergman's arguments concern the merits of his case.   These arguments should be presented in Bergman's briefs.


4
Accordingly,

IT IS ORDERED THAT:

5
(1) Bergman's motions are denied.


6
(2) Bergman's brief is due within 21 days.